Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/762,296 LENGTH OF CABLE RUN HAVING A FISH-PLATED END filed on 3/21/2022.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 3/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9525277 to Valdes Colina.
	With regards to claim 1, the patent to Valdes Colina discloses longitudinal warp wires welded to U-shaped transverse weft wires (9), whereby the length of cable raceway has a bottom and two side walls (14), the length of cable raceway terminating at each end with a farthermost weft wire, each side wall ending at an apex with a farthermost warp wire called edging wire; the length of cable raceway having a nominal end and a splice end provided with metal wire splicing configured to enable the splice end to be assembled by snap engagement with the nominal end of a similar length of cable raceway in a snap engaged configuration in which the length of cable raceway  and the similar length of cable raceway are held end-to-end, the snap engagement taking place by a movement of bringing together the splice end of the length and the nominal end of the similar length in a direction transverse to the bottom of the length and to the bottom of the similar length the splicing, in course of this movement of bringing together, elastically deforming in contact with the similar length then relaxing to retain the similar length the splicing comprising a bottom part and two lateral parts the bottom part having stop members configured to cooperate with the bottom of the nominal end of the similar length to oppose the continuation of the movement of bringing together for the similar length when the latter similar length is end-to-end with the length each the lateral part having a head (6) and a flexible arm (lower 5) having a distal end connected to the head and having a proximal end assembled to the length, the head having a ramp portion (3 to 4) and a rider (upper 5) connected to the ramp portion in an unbiased condition each the lateral part taking a configuration in which the rider is under the edging wire in a position suitable for retaining together the farthermost weft wire of the splice end of the length and the farthermost weft wire of the nominal end of the similar length; the head and the flexible arm are configured such that in the course of the movement of bringing together, the edging wire of the nominal end of the similar length encounters the ramp portion and drives the ramp portion to move the rider away from its position under the edging wire by deformation of the flexible arm until the edging wire of the nominal end of the similar length has passed beyond the ramp portion the flexible arm then relaxing while returning the rider to its-the position under the edging wire characterized in that wherein the head is connected to the flexible arm by one of its ends of the head; and each the lateral part has in addition to the head and the flexible arm, a spacer mechanically connected to the farthermost weft wire  of the splice end of the length the spacer being located, in the snap engaged configuration, between the farthermost weft wire of the splice end of the length and the farthermost weft wire of the nominal end of the similar length.
	With regards to claim 2, Valdes Colina teaches the end of the head by which the head connects to the flexible arm is located between the farthermost weft wire of the splice end of the length and the preceding weft wire preceding it.
	With regards to claim 3, Valdes Colina teaches that wherein in the snap-engaged configuration, the end of the head by which the head connects to the flexible arm is located between the farthermost weft wire of the nominal end of the similar length and the preceding weft wire preceding it.
	With regards to claim 4, Valdes Colina teaches wherein the proximal end of the flexible arm is fastened to the side wall of the length with which cooperates the head.
	With regards to claim 5, Valdes Colina teaches that wherein the flexible arm extends longitudinally between two warp wires of the side wall of the length.
	With regards to claims 6, 16 and 16-19, Valdes Colina teaches wherein the proximal end of the flexible arm is fastened on the bottom of the length (10).
	With regards to claim 7, Valdes Colina teaches that the proximal end of the flexible arm connects to one of the stop members.
	With regards to claims 8 and 20, Valdes Colina teaches wherein the distal end of the flexible arm connects to the ramp portion.
	With regards to claim 10, Valdes Colina teaches wherein each lateral part (21) is formed by a single metal wire.
	With regards to claim 14, Valdes Colina teaches a similar length of cable raceway.
	With regards to claim 15, Valdes Colina teaches wherein the proximal end of the flexible arm is fastened to the side wall of the length with which cooperates the head.



Allowable Subject Matter
Claim 9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 9, the prior art does not teach wherein the spacer has at least two branches each extending transversely to the plane of the side wall of the length with which the head cooperates.
With regards to claim 11, the prior art does not teach that the lateral part (21) comprises a U-shaped base having a bottom (46) and two arms (34, 47) each extending from a respective end of the bottom (46), one of the arms forming the flexible arm (34), the other of the arms (47) connecting to the spacer (41).
With regards to claim 13, the prior art does not teach wherein the head (33) and the flexible arm (34) are formed by a first of the metal wires and the spacer (41) is formed by a second of the metal wires that is distinct from the first metal wire.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/22/22